1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                           FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                        Case No.: 1:12-cr-00438-001 LJO
8                            Plaintiff,                ORDER OF RELEASE
9           v.
10    VICTOR TORRES,
11                           Defendant.
12

13          The above-named defendant has been accepted to the Fresno Rescue Mission Drug
14
     Treatment Program located in Fresno, California for a period of up to 18 months.
15
            IT IS HEREBY ORDERED that the defendant shall be released on January 8, 2019 at
16
     8:00am to a representative of the Fresno Rescue Mission for transportation directly to the
17
     inpatient drug treatment facility.
18

19

20   IT IS SO ORDERED.
21
        Dated:     January 7, 2019                         /s/ Lawrence J. O’Neill _____
22                                                UNITED STATES CHIEF DISTRICT JUDGE

23

24

25

26

27

28
